.,I :
,I i
   I

‘1


                   OFFICE   OF THE   A7TORNEY     GENERAL    OF   TEXAS
     I                                  AUSTIN




         Honorable P. W. Hinter
         County Attorney
         Jllu Bogg county
         Bobbronvllle,   Texas
         Dear Sir:




                                                              ) entitled  to qualify
                                                               his reQulred 08th

                                                              requeclting
                                                                        the
         opinion     OS thlr dew                             ted quertion,   reada
         In part     a4 Pollovs:
                                                        . aanuler woe
                                                        oa County, and



                                                      November 24th. to
                                                    & Corgany, and ruoh
                                                   th. to their Local
                                       IdAT      oopler, of whloh lettere

                               Loee herevith cops af my opinion
              to St&con & Saldana, holding that Hr. 0onsale#,
              vho 1s a Private In the Hilitary   Servl.04, ir 4n-
              titled to qualify by flla     hlr required  oath and
              bond.
                    "Please review this file,  and give me your
              opinion thereon and quickly 88 polreibleC for you
              can realize   the urgenoy of thlr matter.
                                                                                              ‘ j




HoAurel6         P.     if.    mnter,              glag6 2




          Ya th&ik ou for your opirdon hold- that the per-
eon named am legalIy qualify as aounty olerk by fillng hit
oath and bond. Ye ham c6roSully considered your OpiniCiA md
agree ulth tb4 conclueioneetated therein.
                 iiererofore                thtr     dapu%nrsat bar r6aiawS   @over&l opln-
:OiU Oia ~WCtiOn8   Vsl'y QiQiilar t0 the: OA6 &WQented           ill JoUr fn-
auryr    In our OpiDion Ro. 0-0873 :t Y&S held *that 00 provi-
rion of tke T4ro6 CoaetLtutlonor ctatutee prwwatr the private
in the Un%ted Etater Amy irom bea            a owulliht6       for eleotton
to th4 Office   Of OOUIIty @QQeQQOF-OOUOCltOT          Of t-Q.      Ii  QUoh
perron be elected                                    &tier,
                                      the faot llorw thM he ir l
                                       to   that
private     in    the         Unitud        SUte#‘Am;y
                                      will not dleguallfyhim to
t8kr   8nd hold the           roQoiVe  o$fiOe &n&
                                         the WEp6AQ8tiOA  ettmhed
th6reto.    See Opblon 810.O-3048, referred    to above."
          Ue eaelore heccrrlthoopler of Ul the oplfiioar
                                                       men-,
tloned &save md tieo 6OphQ of OpitirvsaIWe. O-5599 &ad O-4465.
         In vteu oi the foregobq &d u rUtad         &ova, you
ere reepeatfullyedvleed mt      it ie the opinion of thlw de-t-
m6nt tMt * WrQOA    lIh0 UaQ duly lfOc lt6 d
                                          OOUAtjr olerk 4nd h4Q
elm6 b6en lndwt6d Unto th6 Military fhrvlee of tb6 Unlt6d
Steter u l p r tva tele entitled to Qualify by Siling the co-
qulred     oath       uhd       bead.




                                                                   Verp   tml? your9